DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I comprising claims 1 – 14, 38 and 39 in the reply filed on 3/9/2021 is acknowledged.
Claims 15 – 37 and 40 – 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 14, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 14, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative 
Regarding claims 1, 38 and 39, these claims do not positively recite the locations of the  gap spacing and the hotspot region. In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Claim 1 recites the limitation "the hotspot region" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the hotspot region" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the hotspot region" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 – 14, 38 and 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Adams et al. teach Au nanoparticle cluster assembly for use in sensor applications (Abstract) (“Non-Lithographic SERS Substrates: Tailoring Surface Chemistry for Au Nanoparticle Cluster Assembly,” Small, April 23, 2012, Vol. 14, pp. 2239 – 2249.).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a metasurface further comprising: a template at least partially functionalized with chemically active functional 
Regarding claim 38, the cited prior art neither teaches nor fairly suggests a biosensor for detection of bacterial metabolites comprising: a metasurface further comprising: a template at least partially functionalized with chemically active functional groups and disposed on the surface area of the electrode; and at least one cluster comprised of at least two nanospheres disposed on top of the template, wherein each of the at least two nanospheres is crosslinked to one of the following: the template, at least one other nanosphere of the at least two nanospheres of the at least one cluster, or to both via a molecular linker, such that the attachment between the at least two nanospheres of the at least one cluster can be selectively broken on demand to reveal a gap spacing of more than 0.5 nm and less than 1.5 nm wide.
Regarding claim 39, the cited prior art neither teaches nor fairly suggests a microfluidic device for longitudinal detection of bacterial metabolites comprising: at least one microfluidic channel comprising a metasurface, wherein the metasurface further comprises: a template at least partially functionalized with chemically active functional groups and disposed on the surface area of the electrode; at least one cluster comprised of at least two nanospheres disposed on top of the polymeric template, wherein each of the at least two nanospheres is crosslinked to one of the following: the template, at least one other nanosphere of the at least two nanospheres . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797